DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed August 12, 2020.   
Claims 1-20 are pending. 
This application is a continuation of applications 15/948,587 and 15/005,448 and the claims herein are examined based on the earlier filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4,5,6,9,10,12,11,15,16,17,18, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1,2,3,4,5,8,9,10,11,12,13,14,15, and 16 respectively of U.S. Patent No. 10.802,802 in view of “Goetz” Brian Goetz: "State of the Specialization: Infant Edition", 17 July 2014 (2014-07-17), Retrieved from the Internet:URL:http://web.archive.org/web/20140717190322/http://cr.openjdk.java.net/~briangoetz/valhalla/specialization.html [retrieved on 2015-06-19] – Cited in Applicant’s .  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims are taught or suggested by the limitations of the patented claims with the exception of the bolded limitation taught or suggested by Goetz below. 

Claims 1,2,3,4,6,9,10,12,13,14,15,17,18, and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 15,15,16,17,7,11,12,1,1,2,3,15,15,17 respectively of U.S. Patent No. 10.055.208 in view of “Goetz” Brian Goetz: "State of the Specialization: Infant Edition", 17 July 2014 (2014-07-17), Retrieved from the Internet:URL:http://web.archive.org/web/20140717190322/http://cr.openjdk.java.net/~briangoetz/valhalla/specialization.html [retrieved on 2015-06-19] – Cited in Applicant’s Information Disclosure Statement).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the pending claims are taught or suggested by the limitations of the patented claims with the exception of the bolded limitation taught or suggested by Goetz below. 
Current Application
US Patent 10,802802
US patent 10,055,208
1. A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, cause performance of steps comprising: identifying a first virtual machine instruction, within is modified by any set of information that is (a) within the set of code, and (b) external to the first virtual machine instruction; responsive to determining that the one or more parameter types associated with the first virtual machine instruction is not modified by any set of information that is (a) within the set of code, and (b) external to the first virtual machine instruction;
 performing the particular operation based on a first set of one or more parameter types; identifying a second virtual machine instruction, within the set of code, that includes the particular operation; determining whether one or more parameter types associated with the second virtual machine instruction is modified by any set of information that is (a) within the set of code, and (b) external to the second virtual machine instruction; responsive to determining that the one or more parameter types associated with the second virtual machine instruction is modified by a particular 
responsive to determining that the one or more parameter types associated with the first virtual machine instruction is not modified by any set of information that is (a) within the set of code, and (b) external to the first virtual machine instruction: performing the particular operation based on a first set of one or more parameter types; identifying a second virtual machine instruction, within the set of code, that includes the particular operation; determining whether one or more parameter types associated with the second virtual machine instruction is modified by any set of information that is (a) within the set of code, and(b) external to the second virtual machine instruction; responsive to determining that the one or more parameter types associated with the second virtual machine instruction is modified by a particular 

which, when executed by one or more hardware processors, causes performance of 
operations comprising: identifying a first virtual machine instruction to be 

virtual machine instruction is within a set of compiled code generated during a 
code compilation process;  detecting information that is stored external to and 
adjacent to the first virtual machine instruction, wherein the information 
references one or more variables representing a respective type of each of the 
first set of parameters, and wherein the information is within the set of 
compiled code generated during the code compilation process;  wherein the 
respective type, of each of the first set of parameters, referenced by the 
information is not included in the first virtual machine instruction;  and 
processing the first virtual machine instruction based on the respective type, of each of the first set of parameters, referenced by the information.


Goetz, however teaches: is modified by any set of information that is (a) within the set of code, and (b) external to the first virtual machine instruction; (Goetz pages 1-3 “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including in the specialized bytecode specialized for “T=int” the “T” bytecode lines are specialized for “int” whereas the other bytecode lines are not modified and performed by normal opcode parameter types if any, e.g. “4:aload_0” in the specialized “public Box${T=int}(int) ;” code; Also see pages 3-4 “A more complicated example” where bytecode in “IntPair” would specialize T=int but not special and operated based on parameter type “U” whereas “”IntLongPair” would further specialize bytecode instructions for “U=long”)
is not modified by any set of information that is (a) within the set of code, and (b) external to the first virtual machine instruction; (Goetz pages 1-3 “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including in the specialized bytecode specialized for “T=int” the “T” bytecode lines are specialized for “int” whereas the other bytecode lines are not modified and performed by normal opcode parameter types if any, e.g. “4:aload_0” in the specialized “public Box${T=int}(int) ;” code; Also see pages 3-4 “A more complicated example” where bytecode in “IntPair” would specialize T=int but not special and operated based on parameter type “U” whereas “”IntLongPair” would further specialize bytecode instructions for “U=long”)

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date to combine the teachings of the patented claims and Goetz as Goetz teaches “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” And provides a means for specializing only the necessary bytecode to support this extension. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Goetz” (Brian Goetz: "State of the Specialization: Infant Edition", 17 July 2014 (2014-07-17), Retrieved from the Internet:URL:http://web.archive.org/web/20140717190322/http://cr.openjdk.java.net/~briangoetz/valhalla/specialization.html [retrieved on 2015-06-19] – Cited in Applicant’s Information Disclosure Statement) in view of “Bracha” (US Patent 6,766,521). 


Regarding Claim 1, Goetz teaches: 
cause performance of steps comprising:

 identifying a first virtual machine instruction, within a set of code, that includes a particular operation; (See Goetz Pages 1-2 teaches bytecode instruction sets for “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” The example bytecode includes for example a bytecode instructions such as “…4:    aload_0   5:    aload_l*T   6:    putfield #2; //Field t:Ljava/lang/Object*T;” each of which performs particular operations in the code) 

determining whether one or more parameter types associated with the first virtual machine instruction is modified by any set of information that is (a) within the set of code, and (b) external to the first virtual machine instruction; (Goetz Pages 1-2 teach: “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including “A possible encoding” where  (Page 2) “When specializing for T=int, we would replace instances of object*T with int, and replace a bytecodes with corresponding i ones. We could encode this in the bytecode with attributes that carry the "stars” in the previous example, mapping uses of type names or typed bytecodes to the type variable whose erasure they correspond to. Then, when specializing, replace the "starred" type names and bytecodes with the appropriate ones for the specialization”  - Goetz teaches a first instruction in the generic e.g. “6:    putfield #2; //Field t:Ljava/lang/Object*T;” and also includes information for specializing the code for T=int” e.g. Page 2:“class Box${T=int} extends java.lang.Object{ private final int t;”)

responsive to determining that the one or more parameter types associated with the first virtual machine instruction is not modified by any set of information that is (a) within the set of code, and (b) external to the first virtual machine instruction: performing the particular operation based on a first set of one or more parameter types; (Goetz pages 1-3 “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including in the specialized bytecode specialized for “T=int” the “T” bytecode lines are specialized for “int” whereas the other bytecode lines are not modified and performed by normal opcode parameter types if any, e.g. “4:aload_0” in the specialized “public Box${T=int}(int) ;” code; Also see pages 3-4 “A more complicated example” where bytecode in “IntPair” would specialize T=int but not special and operated based on parameter type “U” whereas “”IntLongPair” would further specialize bytecode instructions for “U=long”)

 identifying a second virtual machine instruction, within the set of code, that includes the particular operation; (See e.g. “6:    putfield #2; //Field t:Ljava/lang/Object*T” in “a possible encoding” pages 1-2)

determining whether one or more parameter types associated with the second virtual machine instruction is modified by any set of information that is (a) within the set of code, and (b) external to the second virtual machine instruction; (See e.g. Page 2“6:    putfield #2; //Field t:Ljava/lang/Object*T” in “a possible encoding” pages 1-2; and within the code external to that instruction the code for T=int” e.g. Page 2:“class Box${T=int} extends java.lang.Object{ private final int t;” )


.  (See e.g. specialization of bytecode instruction in “6: putfield #2//Field t:int” here the bytecode is specialized to operate using parameter type “int” based on the specialization)

Goetz does not explicitly teach, but Bracha teaches: 

1. A non-transitory computer readable medium comprising instructions which, when executed by one or more hardware processors, (See system Fig. 1A, Col. 7, Ln10-32 “compuer readable storage medium”)
In addition, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Goetz and Brach as each is directed to java bytecode processing and Goetz proposes to extend JVM bytecode executed in Bracha, which recognized that "A VM can provide platform independence in the following manner.  Statements expressed in a high level computing language, such as the JAVA.TM.  programming language, are compiled into VM instructions that are system independent.  The VM instructions are to the VM what machine code is to a central processing unit (CPU).  The VM instructions can then be transferred from one machine to another.  Each different processor needs its own implementation of a VM.  The VM 

Regarding the dependent claims 2-11 Goetz further teaches:
2. The medium of Claim 1, wherein the particular set of information is adjacent to the second virtual machine instruction.   (See e.g. in “a possible encoding” pages 1-2; and within the code external to that instruction the code for T=int” e.g. Page 2:“class Box${T=int} extends java.lang.Object{ private final int t;” )

3. The medium of Claim 1, wherein the particular set of information is indicated in a third virtual machine instruction different from the second virtual machine instruction.   (See e.g. in “a possible encoding” pages 1-2; and within the code external to that instruction the code for T=int” e.g. Page 2:“class Box${T=int} extends java.lang.Object{ private final int t;” )

4. The medium of Claim 1, wherein the particular set of information is indicated in a third virtual machine instruction that precedes the second virtual machine instruction.   (See e.g. in “a possible encoding” pages 1-2; and within the code external to that instruction the code for T=int” e.g. Page 2:“class Box${T=int} extends java.lang.Object{ private final int t;” )

5. The medium of Claim 1, wherein the particular set of information indicates one or more variables, in a constant pool, that references the second set of one or more parameter types.  
(Page 2 "In order for on-demand specialization at runtime to be practical, specialization should ideally be entirely mechanical; we would prefer to not do any additional dataflow analysis or typechecking at runtime beyond existing verification. Accordingly, conversion metadata needs to be present in the classfile so that the specializer can be as simple as possible, and the resulting bytecode can then be verified as normal.
The approach illustrated here is biased towards the existing erased generics; the bytecode for Box. class is already erased and suitable for direct use with reference instantiations, and we add metadata that enable it to also be used as a template for runtime specialization of primitive instantiations. The approach suggested is one of many possible choices, where we mark bytecodes that need to be adapted from a* to i* (or other primitive or value type) and similarly mark components of field or method signatures that need to be adapted. These would likely take the form of attributes that point into the code attribute to identify which bytecodes need to be adjusted for each specializable type variable, and similarly attributes that annotate which components of field or method signatures in the constant pool need to be adjusted. This may ultimately take the form of new classfile attributes and/or new constant pool types.



6. The medium of Claim 1, wherein the second virtual machine instruction references the first set of one or more parameter types, which is overridden by the second set of one or more parameter types referenced by the particular set of information.  (Goetz Pages 1-2 teach: “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including “A possible encoding” where  (Page 2) “When specializing for T=int, we would replace instances of object*T with int, and replace a bytecodes with corresponding i ones. We could encode this in the bytecode with attributes that carry the "stars” in the previous example, mapping uses of type names or typed bytecodes to the type variable whose erasure they correspond to. Then, when specializing, replace the "starred" type names and bytecodes with the appropriate ones for the specialization”  - Goetz teaches a first instruction in the generic e.g. “6:    putfield #2; //Field t:Ljava/lang/Object*T;” and also includes information for specializing the code for T=int” e.g. Page 2:“class Box${T=int} extends java.lang.Object{ private final int t;”)



7. The medium of Claim 1, wherein the second virtual machine instruction comprises a data movement operation, and wherein a number of bytes moved in the data movement operation is determined based on at least one of the second set of one or more parameter types referenced by the particular set of information.  (Goetz pages 1-3 “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including in the specialized bytecode specialized for “T=int” the “T” bytecode lines are specialized for “int” whereas the other bytecode lines are not modified and performed by normal opcode parameter types if any, e.g. “4:aload_0” in the specialized “public Box${T=int}(int) ;” code; Also see pages 3-4 “A more complicated example” where bytecode in “IntPair” would specialize T=int but not special and operated based on parameter type “U” whereas “”IntLongPair” would further specialize bytecode instructions for “U=long” where primitive types “int” and “long” indicate a different number of bytes). 


8. The medium of Claim 1, wherein performing the particular operation based on the second set of one or more parameter types referenced by the particular set of information comprises: performing the particular operation on a particular number of bytes in a data structure, wherein the particular number is determined based on at least one of the second set of one or more parameter types referenced by the particular set of information.  (Goetz pages 1-3 “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including in the specialized bytecode specialized for “T=int” the “T” bytecode lines are specialized for “int” whereas the other bytecode lines are not modified and performed by normal opcode parameter types if any, e.g. “4:aload_0” in the specialized “public Box${T=int}(int) ;” code; Also see pages 3-4 “A more complicated example” where bytecode in “IntPair” would specialize T=int but not special and operated based on parameter type “U” whereas “”IntLongPair” would further specialize bytecode instructions for “U=long” where primitive types “int” and “long” indicate a different number of bytes).


9. The medium of Claim 1, wherein the second set of one or more parameter types referenced by the particular set of information comprises a generic type.  (Goetz pages 1-3 “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including in the specialized bytecode specialized for “T=int” the “T” bytecode lines are specialized for “int” whereas the other bytecode lines are not modified and performed by normal opcode parameter types if any, e.g. “4:aload_0” in the specialized “public Box${T=int}(int) ;” code; Also see pages 3-4 “A more complicated example” where bytecode in “IntPair” would specialize T=int but not special and operated based on parameter type “U” whereas “”IntLongPair” would further specialize bytecode instructions for “U=long” where bytecodes for e.g. “intpair” include generic U).


10. The medium of Claim 1, wherein the second set of one or more parameter types referenced by the particular set of information is not statically known during a code compilation process that generates the set of code.  (Page 2 "In order for on-demand specialization at runtime to be practical, specialization should ideally be entirely mechanical; we would prefer to not do any additional dataflow analysis or typechecking at runtime beyond existing verification. Accordingly, conversion metadata needs to be present in the classfile so that the specializer can be as simple as possible, and the resulting bytecode can then be verified as normal. The approach illustrated here is biased towards the existing erased generics; the bytecode for Box. class is already erased and suitable for direct use with reference instantiations, and we add metadata that enable it to also be used as a template for runtime specialization of primitive instantiations. The approach suggested is one of many possible choices, where we mark bytecodes that need to be adapted from a* to i* (or other primitive or value type) and similarly mark components of field or method signatures that need to be adapted. These would likely take the form of attributes that point into the code attribute to identify which bytecodes need to be adjusted for each specializable type variable, and similarly attributes that annotate which components of field or method signatures in the constant pool need to be adjusted. This may ultimately take the form of new classfile attributes and/or new constant pool types.


11. The medium of Claim 1, wherein the second virtual machine instruction is associated with a third set of one or more parameter types different from the second set of one or more parameter types, and wherein the third set of one or more parameter types is deduced based on one or more virtual machine instructions that were executed before executing the second virtual machine instruction. (Goetz pages 1-3 “proposed enhancements to the Java Language (and secondarily, to the Java Virtual Machine) to support generics over primitives (and eventually value types).” Including in the specialized bytecode specialized for “T=int” the “T” bytecode lines are specialized for “int” whereas the other bytecode lines are not modified and performed by normal opcode parameter types if any, e.g. “4:aload_0” in the specialized “public Box${T=int}(int) ;” code; Also see pages 3-4 “A more complicated example” where bytecode in “IntPair” would specialize T=int but not special and operated based on parameter type “U” whereas “”IntLongPair” would further specialize bytecode instructions for “U=long” where primitive types “int” and “long” indicate a different number of bytes where specialization instruction is before specialized code e.g. in the example on page 2).



Claims 12-16 are rejected on the same basis as claims 1-5 above respectively.
Claims 17-20 are rejected on the same basis as claims 1-4 above respectively.














Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached PTO-892 includes Prior Art relevant to applicant’s disclosure relating to instruction sets and parameter type processing in code compilation and execution systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/5/2021



/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191